Case 1:20-cv-00804-DDD-JPM Document 29 Filed 03/23/21 Page 1of1PagelID#: 164

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
RUSSELL COLEMAN, CIVIL ACTION NO. 1:20-CV-00804
Plaintiff
VERSUS JUDGE DRELL
LOWE’S HOME CENTERS, MAGISTRATE JUDGE PEREZ-MONTES
L.L.C., ETAL,
Defendants

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that Coleman’s Motion to Remand (ECF No. 8) is GRANTED
for lack of diversity jurisdiction, and this case is REMANDED to the Ninth Judicial
District Court, Rapides Parish, Louisiana.

THUS ORDERED AND SIGNED in chambers at Alexandria, Louisiana on this
2.3 tx of March, 2021.

ao 5 LAD

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT COURT

 

 
